Name: 79/988/EEC: Council Decision of 20 November 1979 concerning the conclusion of the Agreement in the form of two exchanges of letters, one providing for the provisional application of the Agreement between the European Economic Community and the Government of Sweden on certain measures for the purpose of promoting the reproduction of salmon in the Baltic Sea, and one concerning the application in 1979 of that Agreement
 Type: Decision
 Subject Matter: nan
 Date Published: 1979-11-24

 Avis juridique important|31979D098879/988/EEC: Council Decision of 20 November 1979 concerning the conclusion of the Agreement in the form of two exchanges of letters, one providing for the provisional application of the Agreement between the European Economic Community and the Government of Sweden on certain measures for the purpose of promoting the reproduction of salmon in the Baltic Sea, and one concerning the application in 1979 of that Agreement Official Journal L 297 , 24/11/1979 P. 0023**** COUNCIL DECISION OF 20 NOVEMBER 1979 CONCERNING THE CONCLUSION OF THE AGREEMENT IN THE FORM OF TWO EXCHANGES OF LETTERS , ONE PROVIDING FOR THE PROVISIONAL APPLICATION OF THE AGREEMENT BETWEEN THE EUROPEAN ECONOMIC COMMUNITY AND THE GOVERNMENT OF SWEDEN ON CERTAIN MEASURES FOR THE PURPOSE OF PROMOTING THE REPRODUCTION OF SALMON IN THE BALTIC SEA , AND ONE CONCERNING THE APPLICATION IN 1979 OF THAT AGREEMENT ( 79/988/EEC ) THE COUNCIL OF THE EUROPEAN COMMUNITIES , HAVING REGARD TO THE TREATY ESTABLISHING THE EUROPEAN ECONOMIC COMMUNITY , AND IN PARTICULAR ARTICLE 103 THEREOF , HAVING REGARD TO THE PROPOSAL FROM THE COMMISSION , WHEREAS AN EXCHANGE OF LETTERS ON THE PROVISIONAL APPLICATION OF THE AGREEMENT BETWEEN THE EUROPEAN ECONOMIC COMMUNITY AND THE GOVERNMENT OF SWEDEN ON CERTAIN MEASURES FOR THE PURPOSE OF PROMOTING THE REPRODUCTION OF SALMON IN THE BALTIC SEA FROM THE DATE OF ITS SIGNATURE WAS INITIALLED ON 30 MARCH 1979 ; WHEREAS THE COMMUNITY AND SWEDEN HELD CONSULTATIONS , IN ACCORDANCE WITH THE PROCEDURE PROVIDED FOR IN THE SAID AGREEMENT , ABOUT THE FINANCIAL PARTICIPATION BY THE COMMUNITY IN MEASURES TAKEN BY THE SWEDISH GOVERNMENT TO PROMOTE THE REPRODUCTION OF THE BALTIC SEA SALMON STOCK IN 1979 ; WHEREAS AT THE CONCLUSION OF THESE CONSULTATIONS THE TWO DELEGATIONS INITIALLED AN EXCHANGE OF LETTERS PROVIDING FOR A CONTRIBUTION BY THE COMMUNITY IN 1979 OF SKR 2 000 000 TOWARDS THE ABOVEMENTIONED MEASURES ; WHEREAS IN ORDER TO PREVENT A SIGNIFICANT DETERIORATION IN THE STATE OF THE BALTIC SEA SALMON STOCK , REPRODUCTION MEASURES HAVE TO BE STEPPED UP AS SOON AS POSSIBLE ; WHEREAS THE SWEDISH AUTHORITIES HAVE ALREADY DECIDED TO STEP UP REPRODUCTION MEASURES IN 1979 , IN THE EXPECTATION THAT THE COMMUNITY WOULD PARTICIPATE IN THEIR COSTS AS PROVIDED FOR IN THE EXCHANGE OF LETTERS INITIALLED BY THE DELEGATIONS ; WHEREAS , ON THE SAME ASSUMPTION , THE GOVERNMENT OF SWEDEN HAS ALSO ALLOCATED TO THE COMMUNITY A CATCH QUOTA OF SALMON FOR 1979 ; WHEREAS IT IS IN THE INTEREST OF THE COMMUNITY TO APPLY FOR ITS PART THE AGREEMENT AND THE ARRANGEMENTS NEGOTIATED FOR 1979 AS SOON AS POSSIBLE , THAT IS , FROM THE DATE OF SIGNATURE OF THE AGREEMENT , HAS DECIDED AS FOLLOWS : ARTICLE 1 THE AGREEMENT IN THE FORM OF TWO EXCHANGES OF LETTERS , ONE PROVIDING FOR THE PROVISIONAL APPLICATION OF THE AGREEMENT BETWEEN THE EUROPEAN ECONOMIC COMMUNITY AND THE GOVERNMENT OF SWEDEN ON CERTAIN MEASURES FOR THE PURPOSE OF PROMOTING THE REPRODUCTION OF SALMON IN THE BALTIC SEA , AND ONE CONCERNING THE APPLICATION IN 1979 OF THAT AGREEMENT , IS HEREBY APPROVED ON BEHALF OF THE COMMUNITY . THE TEXT OF THE AGREEMENT IS ANNEXED TO THIS DECISION . ARTICLE 2 THE PRESIDENT OF THE COUNCIL IS HEREBY AUTHORIZED TO DESIGNATE THE PERSONS EMPOWERED TO SIGN THE AGREEMENT FOR THE PURPOSE OF BINDING THE COMMUNITY . DONE AT BRUSSELS , 20 NOVEMBER 1979 . FOR THE COUNCIL THE PRESIDENT M . O ' KENNEDY **** AGREEMENT IN THE FORM OF TWO EXCHANGES OF LETTERS , ONE PROVIDING FOR THE PROVISIONAL APPLICATION OF THE AGREEMENT BETWEEN THE EUROPEAN ECONOMIC COMMUNITY AND THE GOVERNMENT OF SWEDEN ON CERTAIN MEASURES FOR THE PURPOSE OF PROMOTING THE REPRODUCTION OF SALMON IN THE BALTIC SEA , AND ONE CONCERNING THE APPLICATION IN 1979 OF THAT AGREEMENT BRUSSELS , . . . . . . SIR , IN CONNECTION WITH THE SIGNING TODAY OF THE AGREEMENT BETWEEN THE EUROPEAN ECONOMIC COMMUNITY AND THE GOVERNMENT OF SWEDEN ON CERTAIN MEASURES FOR THE PURPOSE OF PROMOTING THE REPRODUCTION OF SALMON IN THE BALTIC SEA , I HAVE THE HONOUR TO INFORM YOU THAT THE EUROPEAN ECONOMIC COMMUNITY IS READY TO APPLY THE AGREEMENT ON A PROVISIONAL BASIS FROM TODAY PENDING ITS ENTRY INTO FORCE IN ACCORDANCE WITH ARTICLE 4 , PROVIDING THAT THE GOVERNMENT OF SWEDEN IS READY TO DO LIKEWISE . I WOULD APPRECIATE CONFIRMATION OF YOUR GOVERNMENT ' S ACCEPTANCE OF SUCH PROVISIONAL APPLICATION . PLEASE ACCEPT , SIR , THE ASSURANCE OF MY HIGHEST CONSIDERATION . FOR THE COUNCIL OF THE EUROPEAN COMMUNITIES BRUSSELS , . . . . . . SIR , I HAVE THE HONOUR TO CONFIRM RECEIPT OF YOUR LETTER OF TODAY WITH THE FOLLOWING CONTENT : ' IN CONNECTION WITH THE SIGNING TODAY OF THE AGREEMENT BETWEEN THE EUROPEAN ECONOMIC COMMUNITY AND THE GOVERNMENT OF SWEDEN ON CERTAIN MEASURES FOR THE PURPOSE OF PROMOTING THE REPRODUCTION OF SALMON IN THE BALTIC SEA , I HAVE THE HONOUR TO INFORM YOU THAT THE EUROPEAN ECONOMIC COMMUNITY IS READY TO APPLY THE AGREEMENT ON A PROVISIONAL BASIS FROM TODAY PENDING ITS ENTRY INTO FORCE IN ACCORDANCE WITH ARTICLE 4 , PROVIDING THAT THE GOVERNMENT OF SWEDEN IS READY TO DO LIKEWISE . I WOULD APPRECIATE CONFIRMATION OF YOUR GOVERNMENT ' S ACCEPTANCE OF SUCH PROVISIONAL APPLICATION . ' I HEREBY CONFIRM THAT MY GOVERNMENT WILL APPLY THE AGREEMENT FROM TODAY ON A PROVISIONAL BASIS PENDING ITS ENTRY INTO FORCE IN ACCORDANCE WITH ARTICLE 4 . PLEASE ACCEPT , SIR , THE ASSURANCE OF MY HIGHEST CONSIDERATION . FOR THE GOVERNMENT OF SWEDEN **** BRUSSELS , . . . . . . SIR , REFERRING TO THE CONSULTATIONS HELD TODAY BETWEEN A DELEGATION OF THE EUROPEAN ECONOMIC COMMUNITY AND A DELEGATION OF THE SWEDISH GOVERNMENT PURSUANT TO THE AGREEMENT BETWEEN THE EUROPEAN ECONOMIC COMMUNITY AND THE GOVERNMENT OF SWEDEN ON CERTAIN MEASURES FOR THE PURPOSE OF PROMOTING THE REPRODUCTION OF SALMON IN THE BALTIC SEA , I HAVE THE HONOUR HEREBY TO CONFIRM THE AGREEMENT OF THE EUROPEAN ECONOMIC COMMUNITY THAT THE FINANCIAL CONTRIBUTION FOR 1979 REFERRED TO IN THE ABOVEMENTIONED AGREEMENT SHALL BE FIXED AT SKR 2 000 000 , WHICH AMOUNT SHALL BE TRANSFERRED BY THE EUROPEAN ECONOMIC COMMUNITY TO THE SWEDISH AUTHORITIES BEFORE 15 DECEMBER 1979 . I WOULD APPRECIATE CONFIRMATION OF YOUR GOVERNMENT ' S ACCEPTANCE OF THIS AGREEMENT . PLEASE ACCEPT , SIR , THE ASSURANCE OF MY HIGHEST CONSIDERATION . FOR THE COUNCIL OF THE EUROPEAN COMMUNITIES BRUSSELS , . . . . . . SIR , I HAVE THE HONOUR TO CONFIRM RECEIPT OF YOUR LETTER OF TODAY WITH THE FOLLOWING CONTENT : ' REFERRING TO THE CONSULTATIONS HELD TODAY BETWEEN A DELEGATION OF THE EUROPEAN ECONOMIC COMMUNITY AND A DELEGATION OF THE SWEDISH GOVERNMENT PURSUANT TO THE AGREEMENT BETWEEN THE EUROPEAN ECONOMIC COMMUNITY AND THE GOVERNMENT OF SWEDEN ON CERTAIN MEASURES FOR THE PURPOSE OF PROMOTING THE REPRODUCTION OF SALMON IN THE BALTIC SEA , I HAVE THE HONOUR HEREBY TO CONFIRM THE AGREEMENT OF THE EUROPEAN ECONOMIC COMMUNITY THAT THE FINANCIAL CONTRIBUTION FOR 1979 REFERRED TO IN THE ABOVEMENTIONED AGREEMENT SHALL BE FIXED AT SKR 2 000 000 , WHICH AMOUNT SHALL BE TRANSFERRED BY THE EUROPEAN ECONOMIC COMMUNITY TO THE SWEDISH AUTHORITIES BEFORE 15 DECEMBER 1979 . I WOULD APPRECIATE CONFIRMATION OF YOUR GOVERNMENT ' S ACCEPTANCE OF THIS AGREEMENT . ' I HEREBY CONFIRM THAT MY GOVERNMENT ACCEPTS THIS AGREEMENT . PLEASE ACCEPT , SIR , THE ASSURANCE OF MY HIGHEST CONSIDERATION . FOR THE GOVERNMENT OF SWEDEN